DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 10/17/2022 has been entered.

Status of the Claims
Claims 1, 8, 11, 18 have been amended.  Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: The specification does not provide a support for the limitation “comparing the one or more emojis to emojis listed in the database for a respective video”.  The specification [0011]-[0012] discloses “the content database may include a mix of content types (e.g., movies, music, images). In some embodiments, the system may search based on the emoji portion (at least in part) by matching emojis associated with a content item”.  However, emojis associated with a content item does not necessarily means emojis listed in the database for a respective video.  Thus, it is not clear from the specification if emojis are ever stored together (listed) with the associated content and it is not clear if such functionality is intended by the claim.  Further, the listing of video with emoji seems to require a particular database, such as at least a relational database to facilitate such listing, which is not disclosed by the specification. 
Appropriate correction is required.

35 USC § 101 Remarks
The independent claim 11 recite “communications circuitry … and control circuitry”, which are interpreted in view of the specification [0047], [0050] to be tangible computer elements.  Thus, claims 11-20 were determined to be statutory under 101 in view of the specification. 
However, the applicant, on the record, disagreed with the Claim Interpretation in the prior Office action (see Remarks filed 06/30/2022), which necessitates interpretation of the circuitry in view of the broadest reasonable interpretation. 
Definition of circuitry - 
1: the detailed plan or arrangement of an electric circuit;
2: the components of an electric circuit;
3: the network of interconnected neurons in the nervous system and especially the brain
(see Merriam-Webster or any other dictionary).
	In view of the definition (1) circuitry can be a logical detailed plan or arrangement and thus, not tangible or (3) a components of the human mind, and thus, not statutory.  
Thus, if the applicant disagrees with the Interpretation in view of the specification [0047], [0050], the applicant is required to specify a precise definition of what actually constitutes being a circuitry directly in the claim in order to avoid undue interpretations.



Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  Claims XXX recite limitation " the respective aggregate scores" (plural).  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examining it is assumed it was meant – the respective aggregate score – (singular).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesch et al. (US 2014/0161356) in view of Grieves et al. (US 2015/0100537) and in further view of ALEY et al. (US 2016/0292148).

Regarding claim 1, Tesch teaches a method for processing a query having one or more emojis, the method comprising: 
receiving a query ([0082]) comprising a text portion and an emoji portion ([0051]-[0052], [0055]); 
searching a database to identify videos associated with the query based on the text portion and the emoji portion ([0057]-[0058], [0167]), wherein the searching based on the emoji portion comprises:
identifying one or more emojis from the emoji portion ([0059] “a smiley face identified in a text message”, [0067], [0080]); and 
matching the one or more emojis to the videos by comparing the one or more emojis to emojis listed in the database ([0071], [0073] “media content portions that are correlated with an emoticon and/or acronym”, [0079]) for a respective video based on reactions to the respective video transmitted by a plurality of user devices ([0059] “portions of media content or media content portions include segments of video clips and/or images that express the emoticon and/or acronym”, “generate any number of portions of a movie, film or other video … to place within the multimedia message for the portion of the multimedia message that corresponds to or is expressed by the emoticon received”, [0060], [0066]-[0067]); 
retrieving, for each of the videos, an emoji match score based on matching the one or more emojis from the emoji portion and a textual match score based on the text portion ([0090], [0092], [0095], [0102]-[0103], [0129], [0131] see matching and weighting criteria, which is scoring, [0148] where media “ordered in a ranked order” is scored, [0155])(see NOTE); 
generating, for each of the videos, a respective match based on the respective emoji match score and textual match score ([0079], [0090], [0102], [0131], [0171]); and 
generating for display representations of the videos ordered according to the respective match ([0060], [0098] “a user to select from, in which portions of media content from different sets of videos … A user, for example, could prefer a scene from a movie (e.g., Rocky) to represent a word, rather than a segment of a home video. Both portions can be presented to the user in order for the user, [0126], [0158] “generate a sequence of media content portions that correspond to words, phrases or images of the inputs”).

Tesch does not explicitly teach, however Grieves discloses generating, 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Tesch to include aggregate score as disclosed by Grieves.  Doing so would enable a text prediction engine to offer the emoji as alternatives for matching words and adapt predictions to the user's particular usage of emoji (Grieves Abstract).

NOTE - Tesch teaches that various classifications and preferences are matched to determine plurality of videos.  Such matching criteria is further weighted and ranked by various factors, which is construed to be a “match score”.  However, to further obviate such reasoning, ALEY teaches match score in [0130]-[0131], [0082]-[0084], [0086], [0105].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Tesch to include match score as disclosed by ALEY.  Doing so provides a significant performance improvement (ALEY [0095]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Tesch as modified teaches the method and the system, wherein the textual match score is a first textual match score, the method further comprising: 
translating the emoji portion into text (Grieves [0021] “mapping table that maps a plurality of emoji to corresponding words and phrases”, [0029], [0060], ALEY [0042]); 
retrieving, for each of the videos, a second textual match score based on the translated emoji portion (ALEY [0130]-[0131], [0082]-[0084], [0086], [0105], Tesch [0079], [0092], [0126]); and 
generating, for each of the videos, a second respective aggregate score based on the respective aggregate score and second textual match score (Grieves [0031], [0065], [0085]-[0087], [0091]-[0092], [0095], ALEY [0088]-[0089], [0091], [0109], [0113], Tesch [0148]).

Regarding claims 3 and 13, Tesch as modified teaches the method and the system, wherein, for each video, the respective aggregate score and second textual match score contributes differently to the second respective aggregate score (Grieves [0031], [0065], [0085]-[0087], ALEY [0088]-[0089], [0091], [0109], [0113], [0121]).

Regarding claims 4 and 14, Tesch as modified teaches the method and the system, wherein the emoji portion comprises a first emoji and a second emoji, and wherein generating for display the representations of the videos ordered according to the respective aggregate scores comprises: 
generating for display a first representation of a video based on the first emoji having more weight than the second emoji (Grieves [0084]-[0085], ALEY [0080-[0084], Tesch [0148]); and 
generating for display a second representation of a video based on the second emoji having more weight than the first emoji (Grieves [0091]-[0092], [0095], ALEY [0086]-[0088], [0095], Tesch [0148]).

Regarding claims 5 and 15, Tesch as modified teaches the method and the system, wherein the representations of the video comprise icons of the emojis ordered based on respective weight of the respective emoji in the respective aggregate score (Grieves [0091]-[0092], [0095], ALEY [0086]-[0088]).

Regarding claims 6 and 16, Tesch as modified teaches the method and the system, wherein the videos comprise portions, and wherein searching the database to identify videos associated with the query comprises searching the database to identify portions of videos associated with the query based on the text portion and the emoji portion (Grieves [0029]-[0030], ALEY [0061], [0080], Tesch [0148], [0155]).

Regarding claims 7 and 17, Tesch as modified teaches the method and the system, wherein the portions of the videos are associated with genres (Grieves [0073]-[0075], Tesch [0178], [0196]).

Regarding claims 8 and 18, Tesch as modified teaches the method and the system, wherein the matching the one or more emojis to the video is based on at least one of a quantity and a frequency of an emoji associated with the respective video (Grieves [0043], [0062], [0087], [0092], ALEY [0049]-[0050], Tesch [0152]).
Tesch as modified teaches matching a video based on a popularity, which is construed to be analogous to a matching the one or more emojis to the video is based on at least one of a quantity.  Note, the way claim is written, a quantity of an emoji associated with the respective video, is not required.

Regarding claims 9 and 19, Tesch as modified teaches the method and the system, wherein the representations are displayed on a remote device (Grieves [0112], [0117], ALEY [0117]).

Regarding claims 10 and 20, Tesch as modified teaches the method and the system, wherein the emoji match score and the textual match score is based on a profile associated with the query (Grieves [0042]-[0043], [0045], [0047]).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesch et al. as modified and in further view of Boyd et al. (US 11,204,959).

Regarding claims 8 and 18, Tesch as modified teaches the method and the system, wherein the matching the one or more emojis to the video is based on at least one of a quantity and a frequency of an emoji associated with the respective video (Grieves [0043], [0062], [0087], [0092], ALEY [0049]-[0050], Tesch [0152]).
However, if Tesch as modified does not explicitly teach a frequency of an emoji associated with the respective video, Boyd discloses the same in C11L42-54.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Tesch as modified to include frequency of an emoji associated with the respective video as disclosed by Boyd.  Doing so would help identify for the consumers the best content to consume (Boyd C1L13-15).

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	December 6, 2022